In a support proceeding by a wife against her husband, who was divorced from her by a decree of the State of Alabama after the present proceeding was first instituted, the husband appeals from an order of the Family Court of the State of Hew York, County of Kings, dated September 5, 1962, which modified a support order previously made in this proceeding by directing him to pay $20 a week, plus $1 a week on the arrears which were fixed in the sum of $150, for the support of one of the children of the parties who was then in the custody of petitioner. Order of September 5, 1962, affirmed, without costs. In our opinion the court acted within its jurisdiction and within the scope of the reasonable exercise of its discretion (Family Court, Act, §§ 461, 413, 415, 416; cf. Matter of Karchmer v. Kane, 275 App. Div. 715; Matter of Lewis v. Lewis, 5 A D 2d 674). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.